Wheeler, J.
Whether there was probable cause for suing out the attachment; the motive which prompted to the proceeding ; and whether it was employed vexatiously or oppressively, were questions for the jury. If, in their belief, there was not probable cause, and the proceedings, at the time, and under the particular circumstances, was needlessly harrassing and oppressive, they were not confined to merely compensating damages. They were the judges of the credibility of the witnesses and the weight of evidence ; and we cannot say they were not warranted by the evidence in finding a want of probable cause, and that the proceeding "was oppressive. If they so believed, as we must suppose they did, we cannot say the damages found by them were excessive. They appear to have taken the same view of the case as the jury who first tried it before the Magistrate, and we do npt think their finding so manifestly unsupported by evidence, or the verdict so excessive, as to warrant this Court in holding that the Court below erred in refusing a new trial. The judgment is therefore affirmed. Judgment affirmed.